DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2022 has been considered by the examiner.

Status of the Claims
The response and amendment filed 02/10/2022 is acknowledged.
Claims 1-9 and 11-19 are pending.
Claims 18-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/30/2021.
	Claims 1-9 and 11-17 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn. 

Amendment
	Claim 1 has been amended to incorporate the limitation of previous claim 10. 
	Claim 3 has been amended to an independent claim which incorporates the limitations of previous claim 10. 
	Claim 17 has been amended to an independent claim which incorporates the limitations previous claim 10.  

Withdrawn Rejections
The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn in light of Applicant’s amendment.
The rejection of claims 1, 4-9 and 12-16 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kumar, WO 2016087952 A1 (cited previously) has been withdrawn in light of Applicant’s amendment. Kumar does not teach the at least one biologically active moiety comprises at least one drug in a drug – ion exchange resin complex.
The rejection of claims 1-2, 4-9, and 12-16 under 35 U.S.C. 103 as being unpatentable over Kumar, WO 2016087952 A1 has been withdrawn in light of Applicant’s amendment. Kumar does not teach the at least one biologically active moiety comprises at least one drug in a drug – ion exchange resin complex.
The rejection of claims 1-2, 4-9, and 12-17 under 35 U.S.C. 103 as being unpatentable over Kumar, WO 2016087952 A1 in view of Lee, US 20130142846 A1 has been withdrawn in light of Applicant’s amendment. Kumar does not teach the at least one biologically active moiety comprises at least one drug in a drug – ion exchange resin complex.

Response to Arguments
	Applicant has argued the Examiner admits that Kumar does not expressly teach a composition including an anionic polymer. Applicant has argued Kumar, pg. 14, contains a list of gel forming agent, and this list includes at least 31 unique chemical species, along with 8 categories of chemical species. Applicant argues only two of the species in that list are galactomannans, and many of the species on the list are non-ionic with at least one cationic species being present. Applicant has argued that without the use of the instant application, one of reasonable skill in the art could have no motivation to select specific anionic, cationic and non-ionic species wherein some are galactomannans and some are not. Applicant has argued that such hindsight is impermissible. 
This argument is unpersuasive. Claims 1, 3, and 17 do not require an anionic polymer and a galactomannan since the claims recite “(i) at least two polymers comprising at least one IPN forming anionic polymer and/or at least one IPN forming galactomannan”. This reads on an anionic IPN forming polymer or a galactomannan IPN forming polymer in combination with any other polymer. This limitation reads on Kumar’s exemplified composition containing sodium alginate (at least one IPN forming anionic polymer) and pregelatinized starch, e.g., example 1.
It is not clear where the Examiner admitted Kumar does not teach compositions comprising an anionic polymer. To the contrary, it was pointed out that Kumar exemplifies compositions comprising anionic polymers, e.g., Example 1 containing alginate: Since Kumar’s compositions include anionic polymers, e.g., alginate/xanthan, and crosslinking agents, e.g., calcium carbonate (Kumar, e.g., example 1, pp. 19-20) this appears to be a composition capable of forming an interpenetrating network (IPN forming blend) as claimed because the anionic polymers are capable of crosslinking, e.g., ionic crosslinking, with the crosslinking agent, e.g., calcium ions in the presence of other gelling polymers. 
While it is acknowledged that Kumar does not teach the genus galactomannans, Kumar does teach two species of galactomannans in a finite list of gel forming agents including the pregelatinized starch of Kumar’s example 1. Since Kumar exemplifies compositions comprising gelling agents and Kumar teaches compositions comprising combinations of gelling agents, the skilled artisan would have understood Kumar as teaching exemplified compositions modified with any of the gelling agents named including guar gum (IPN forming galactomannan) and/or locust bean gum (IPN forming galactomannan). See Kumar, e.g., pg. 14:22-33 and claim 10.

	Applicant has argued Kumar does not describe or suggest interpenetrating networks or polymers useful for the formation of interpenetrating networks (IPNs). Applicant has argued Chen, Patil or Lee do not supply the missing motivation or reasonable expectation of success. 
This argument is unpersuasive. Kumar exemplifies compositions comprising anionic polymers, e.g., Example 1 containing alginate: Since Kumar’s compositions include anionic polymers, e.g., alginate/xanthan, and crosslinking agents, e.g., calcium carbonate (Kumar, e.g., example 1, pp. 19-20) this appears to be a composition capable of forming an interpenetrating network (IPN forming blend) as claimed because the anionic polymers are capable of crosslinking, e.g., ionic crosslinking, with the crosslinking agent, e.g., calcium ions in the presence of other gelling polymers. 
As explained in Chen, 0166-0168, compositions comprising anionic polymers and oppositely charged species are capable of forming an inter-penetrating network in situ. Consequently, one skilled in the art would have recognized Kumar as teaching inter-penetrating network forming compositions for gastric retention since they contain an anionic polymer, sodium alginate, and an oppositely charged crosslinker, e.g., calcium ions. See Kumar, e.g., example 1.
	The presently claimed invention does not require an interpenetrating network, as the claim refers to an interpenetrating network (IPN) forming blend. Kumar teaches compositions which appear to be capable of forming an interpenetrating network since, e.g., example 1 includes a crosslinkable alginate in combination with a crosslinker (calcium ions of calcium carbonate) and a third polymer which does not participate in ionic crosslinking (pregelatinized starch). 

	Applicant has argued none of the cited references describes combining a drug ion exchange resin complex in a floating IPN as recited in the claimed invention. Applicant has argued that while Guar does teach drug-ion exchange resin complexes, Guar does not teach or suggest IPNs nor is there any suggestion of the category of galactomannans. Applicant has argued Guar does not teach drug-ion exchange resins in a floating IPN composed of other components such as recited in the claimed invention. Applicant has argued Kumar and Guar do not teach the combination of at least two polymers comprising at least one anionic polymer and/or at least one IPN forming galactomannan, the crosslinking agent, and the gas forming element which forms a floating IPN in situ as claimed. Applicant has argued the mere mention of “gel forming agents” combinations in Kumar and Guar does not provide motivation to select the components of the claimed invention.
	These arguments are unpersuasive. 
Guar was not cited for teaching an interpenetrating network as this feature is not required by the claimed invention. Guar was cited for the suggestion to modify gastric retention formulations by including drugs as a drug-ion exchange resin complex. See Guar, e.g., pg. 311, conclusion; and pg. 305, Approaches to Increase Gastric Retention Time (GRT): floating systems.
Kumar was cited for teaching a blend of anionic polymer, crosslinking agent, additional gelling agents, gas forming agent, and biologically active agent (Kumar, e.g., example 1) which is expressly taught as forming a gastroretentive floating composition in the stomach (Kumar, e.g., pg. 15:15-27). 
Kumar teaches gel forming agents include, e.g., alginic acid and salt thereof (IPN forming anionic polymer), xanthan gum (IPN forming anionic polymer), gellan gum (IPN forming anionic polymer), guar gum (IPN forming galactomannan), locust bean gum (IPN forming galactomannan). See Kumar, e.g., pg. 14:22-33 and claim 10. This corresponds to claimed feature (i). Gelling forming agents may include crosslinkers, e.g., divalent and/or trivalent metals (Kumar, e.g., pg. 16:1-8). This corresponds to claimed feature (ii). Gas generating agents are carbonates or bicarbonates (Kumar, e.g., claim 11) which form non-toxic carbon dioxide when exposed to stomach acid (Kumar, e.g., pg. 15:3-14). This corresponds to claimed feature (iii). Kumar teaches a combination of gel forming agents and gas generating agents form a raft system to achieve gastroretention which floats in the stomach (Kumar, e.g., pg. 15:15-27). 
Kumar exemplifies a composition comprising sodium alginate (gelling agent corresponding to the claimed at least one anionic IPN forming polymer), pregelatinized starch (corresponding to a second polymer and gelling agent, see Kumar, e.g., pg. 14:22-33 and claim 10), sodium bicarbonate (corresponding to gas generating agent which forms carbon dioxide when exposed to stomach acid), and calcium carbonate which is a crosslinker for sodium alginate (calcium ions) and a gas generating agent (carbonate). 
Since Kumar’s compositions include anionic polymers, e.g., alginate/xanthan, and crosslinking agents, e.g., calcium carbonate (Kumar, e.g., example 1, pp. 19-20) this appears to be a composition capable of forming an interpenetrating network (IPN forming blend) as claimed because the anionic polymers are capable of crosslinking, e.g., ionic crosslinking, with the crosslinking agent, e.g., calcium ions in the presence of other gelling polymers. 
While Kumar’s example 1 composition does not include at least one galactomannan, Kumar clearly names guar gum (IPN forming galactomannan) and locust bean gum (IPN forming galactomannan) as gel forming agents like pregelatinized starch (gelling agents, see Kumar, e.g., pg. 14:22-33 and claim 10). 
Thus, Kumar clearly suggests gastroretentive compositions, like that found in example 1, which contain additional gelling agents such as guar gum (IPN forming galactomannan), and/or locust bean gum (IPN forming galactomannan). See Kumar, e.g., pg. 14:22-33 and claim 10. Kumar identifies these two species of galactomannan as equivalents for pregelatinized starch in example 1. By recognizing these equivalents, Kumar provides motivation to substitute gelling agents or include additional gelling agents such as guar gum, and/or locust bean gum which would have led one skilled in the art to arrive at compositions containing at least one galactomannan or two galactomannans with a reasonable expectation of success. See MPEP 2144.06. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, WO 2016087952 A1 in view of Guar, International Journal of Pharmacology and Pharmaceutical Sciences, 1, 2014.
Kumar teaches gastroretentive extended release compositions comprising an active ingredient, one or more gel forming agents and/or one or more gas generating agents (Sing, e.g., pg. 9, 24-31). Compositions float in the stomach (Kumar, e.g., pg. 15:15-27). Active ingredients include drugs and vitamins (Kumar, e.g., claim 16). Gel forming agents include, e.g., alginic acid and salt thereof (IPN forming anionic polymer), xanthan gum (IPN forming anionic polymer), gellan gum (IPN forming anionic polymer), guar gum (IPN forming galactomannan), locust bean gum (IPN forming galactomannan). See Kumar, e.g., pg. 14:22-33 and claim 10. This corresponds to claimed feature (i). 
Compositions comprising gel forming agents may include crosslinkers, e.g., divalent and/or trivalent metals (Kumar, e.g., pg. 16:1-8, example 1). This corresponds to claimed feature (ii).
Gas generating agents are carbonates or bicarbonates (Kumar, e.g., claim 11, example 1) which form non-toxic carbon dioxide when exposed to stomach acid (Kumar, e.g., pg. 15:3-14). This corresponds to claimed feature (iii).
Kumar teaches a combination of gel forming agents and gas generating agents form a raft system to achieve gastroretention which floats in the stomach (Kumar, e.g., pg. 15:15-27). 
Since Kumar’s compositions include anionic polymers, e.g., alginate/xanthan, and crosslinking agents, e.g., calcium carbonate (Kumar, e.g., example 1, pp. 19-20) this appears to be a composition capable of forming an interpenetrating network (IPN forming blend) as claimed because the anionic polymers are capable of crosslinking, e.g., ionic crosslinking, with the crosslinking agent, e.g., calcium ions in the presence of other gelling polymers. 
Kumar exemplifies a composition comprising sodium alginate (gelling agent corresponding to the claimed at least one anionic IPN forming polymer), pregelatinized starch (corresponding to a second polymer and gelling agent, see Kumar, e.g., pg. 14:22-33 and claim 10), sodium bicarbonate (corresponding to gas generating agent which forms carbon dioxide when exposed to stomach acid), and calcium carbonate which is a crosslinker for sodium alginate (calcium ions) and a gas generating agent (carbonate). 
Claims 1, 3, and 17 do not require a combination of anionic polymer and a galactomannan since the claims recite “(i) at least two polymers comprising at least one IPN forming anionic polymer and/or at least one IPN forming galactomannan”. This reads on an anionic IPN forming polymer or a galactomannan IPN forming polymer in combination with any other polymer. This limitation reads on Kumar’s exemplified composition containing sodium alginate (at least one IPN forming anionic polymer) and pregelatinized starch.
Kumar teaches the composition including a biologically active agent but does not expressly teach wherein at least one biologically active moiety comprises at least one drug-ion exchange resin complex.
Guar teaches ion-exchange resins and their use for drug delivery in gastroretentive dosage forms (Guar, e.g., title, abstract). Guar teaches drugs bound to ion-exchange resin complexes (Guar, e.g., pg. 304, c2:¶ 2) which are useful for sustained release, drug stabilization, taste masking, and long term safety (Guar, e.g., pg. 305:c2:¶ 2). Gastroretentive dosage forms include floating systems (Guar, e.g., pg. 305:c1:¶ 3, Approaches to increase gastric retention time). Guar teaches ion exchange resins useful for sustained release oral suspensions (Guar, e.g., pg. 308-309). Guar teaches ion exchange resins loaded with a drug and containing a sustained release rate coating the particle (Guar, e.g., pg. 309:c1:¶ 2). Guar teaches the use of resinate for oral sustained release formulations provide advantages including less variable rate constant for drug absorption, control over particle shape, lack of toxicity, more predictable and uniform release rate, spherical nature provides an advantage as substrate for microencapsulation or polymer coating (Guar, e.g., pg. 308:c2:The use of resinate for oral sustained release formulations provides important advantages.).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify gastroretentive compositions as understood from the teachings of Kumar using the technique of loading the drug onto an ion exchange resin with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification for less variable rate constant for drug absorption, more predictable and uniform drug release rate, and the advantageous spherical nature facilitating polymer coating. This may be viewed as the use of a known technique to improve similar dosage forms in the same way. The skilled artisan would have had a reasonable expectation of success because Guar suggests this technique is useful for floating gastroretentive dosage forms.

Applicable to claim 2: Kumar does not expressly teach compositions including a combination of elements required by claim 2. However, the combinations claimed would have been prima facie obvious before the effective filing date of the presently claimed invention. 
This is because Kumar does teach compositions including gelling polymer combinations - containing, e.g., guar, locust been gum, at least one anionic polymer such as alginate or pectin, and crosslinking agents, e.g., divalent or trivalent metal ions - effective to prepare rafts of higher strength. 
Consequently, compositions comprising a combination of two anionic polymers with one crosslinking agent or two crosslinking agents would have been obvious since this would have predictably resulted in a raft with higher strength based on the teachings of Kumar. This is a combination of known, equivalent, anionic polymers and crosslinking agents where each was known and suggested for improving gel strength through ionotropic gelation. 
Similarly, compositions comprising additional (galactomannan) gelling agents would have been obvious since Kumar teaches compositions including gelling agents, e.g., guar, locust been gum, and mixtures of gelling agents. This is a combination of known gelling agents suggested in Kumar as useful together to arrive at a composition effective for gastroretention. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to combine an anionic polymer, at least one non-ionic polymer and at least two crosslinking agents since Kumar suggests compositions may contain gelling agents including starch and/or cellulosic polymers, e.g., hydroxyethylcellulose (Kumar, e.g., pg. 14:22-33 and claim 10) in combination with other gelling agents such as guar may be modified with alginate (anionic polymer) and crosslinking agents for improved raft strength. 

Applicable to claim 4: Kumar teaches gel forming agents, e.g., guar, locust bean gum (Kumar, e.g., claim 10), i.e., galactomannans, present in a composition comprising an anionic polymer, e.g., sodium alginate, capable of crosslinking with calcium or aluminum ions, i.e., divalent and trivalent metal salts (Kumar, e.g., pg. 16:1-8 and example 1)
Applicable to claim 5: Kumar teaches the composition comprising gel forming agents including, guar, locust bean gum (Kumar, e.g., claim 10). 
Applicable to claims 6-7: Kumar teaches the composition comprising calcium carbonate (Kumar, e.g., example 1). Alternative carbonate or bicarbonate metal salts are found at pg. 16:1-8). 
Applicable to claim 8: Kumar teaches compositions for extended release over a period of 4, 6, 8, 12, or 24 hours (Kumar, e.g., pg. 7:4-6). Each of these periods represents a clearly disclosed time period within the claimed range. 
Applicable to claims 9, 12, and 15-16: Kumar teaches compositions including drug in immediate release and controlled release, e.g., extended release, forms (Kumar, e.g., pg. 12:17-30, and example 1).
Applicable to claim 13: Kumar teaches compositions including two or more different drugs (Kumar, e.g., pg. 12:27-pg. 13:4).
Applicable to claim 14: Kumar teaches tablets, capsules or suspension (Kumar, e.g., pg. 19-22 and claims).
Accordingly, the subject matter of claims 1-2, 4-9 and 11-16 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.  

Claims 1-9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, WO 2016087952 A1 in view of Guar, International Journal of Pharmacology and Pharmaceutical Sciences, 1, 2014, Chen, US 20160128981 A1 and Patil, Digest Journal of Nanomaterials and Biostructures, 5, 1, 2010.
The teachings of Kumar and Guar enumerated above with respect to claims 1-2, 4-9 and 11-16 apply here.
Applicable to claim 3: 
The combined teachings of Kumar and Guar teach a composition comprising sodium alginate (gelling agent corresponding to the claimed at least one anionic IPN forming polymer), pregelatinized starch (corresponding to a second polymer and gelling agent, see Kumar, e.g., pg. 14:22-33 and claim 10), sodium bicarbonate (corresponding to gas generating agent which forms carbon dioxide when exposed to stomach acid), and calcium carbonate which is a crosslinker for sodium alginate (calcium ions) and a gas generating agent (carbonate), wherein the biologically active agent comprises at least one drug in a drug-ion exchange resin complex (Guar).
 Kumar further teaches wherein the composition includes gel forming agents which exhibit ionotropic gelation, such as sodium alginate or pectin, with crosslinking agents to prepare rafts of higher strength (Kumar, e.g., pg. 16:1-8).
The combined teachings of Kumar and Guar do not expressly teach the compositions including a second polymer which are at least partially crosslinked with the anionic polymer, e.g., alginate.
However, polymers having opposite charges were known and used to provide crosslinking in similar gastroretentive dosage forms as evident from Chen. Chen teaches gastroretentive dosage forms (Chen, e.g., 0168, example 4). Dosage forms comprise positively charged polymers in combination with anionic polymers (Chen, e.g., 0011), which combination is effective to form an interpenetrating network in water, e.g., alginate and chitosan (Chen, e.g., 0166 and 0171). Chitosan is a polymer which bears a cationic charge at the pH of the stomach (Chen, e.g., 0168-0169). In this instance the cationic polymer performs the same function as the crosslinking agent, e.g., divalent or trivalent metal salts in the compositions of Kumar with respect to the gel forming agent which exhibits ionotropic gelation with the anionic polymer, e.g., alginate, pectin. Use of an interpenetrating network enables controlled release over the time frame of 8-24 hours which is the time frame reported in Kumar (Kumar, e.g., pg. 7:4-11). As explained in Patil, ionotropic gelation, e.g., divalent cations, and polyelectrolyte complexation, e.g., polycationic polymers, were each known crosslinking techniques for preparing gels with anionic polymers in the context of drug delivery (Patil, entire document, e.g., Abstract). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a composition as understood from Kumar and Chen by including a second polymer which ionically interacts with the anionic polymer and is effective for gelation with a reasonable expectation of success. This modification may be viewed as a combination of crosslinking agents where each was known and useful for gelation of alginate with a reasonable expectation of successfully arriving at a gastroretentive dosage form. Alternatively, this may be viewed as a substation of crosslinking agents where each was known and used for gelation of anionic polymer such as alginate in similar dosage forms with a reasonable expectation of success. Since the dosage forms of Kumar may contain a variety of polymers and combinations of polymers the skilled artisan would have had a reasonable expectation of success in making this modification. 
Applicable to claim 2: The use of a polymer which bears a cationic charge at the pH of the stomach as suggested in Chen would meet the alternative limitation of a crosslinking agent which is pH dependent as recited in claim 2. This is because the polymer having a cationic charge at the pH of the stomach would be effective to complex with an anionic polymer thereby resulting in crosslinks for improved gel strength as suggested by Chen and Patil.  
Accordingly, the subject matter of claims 1-9, and 11-16 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 1-2, 4-9, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, WO 2016087952 A1 and Guar, International Journal of Pharmacology and Pharmaceutical Sciences, 1, 2014 in view of Lee, US 20130142846 A1.
The teachings of Kumar and Guar enumerated above with respect to claims 1-2, 4-9 and 11-16 apply here.
Applicable to claim 17: Kumar and Guar teaches a suspension formulation (Kumar, e.g., claim 27), wherein the composition is a powder for suspension reconstitution, and wherein the suspension base includes an amount of water (Kumar, e.g., pg. 20:14-16). However, Kumar does not expressly teach the ratio between the powder for suspension reconstitution and water is in the range of from 1:0.1 to 1:15.
However, the amount of water in a suspension was generally understood to be in the range of from about 20% to about 80% by weight of the suspension (Lee, e.g., 0109). Based on the general conditions suggested by the prior art, e.g., Lee, the skilled artisan would have modified the ratio of powder to water ranging from about 5:1 (20% water) to about 1:5 (80% water) with a reasonable expectation of success.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to prepare a suspension formulation using a gastroretentive composition comprising a drug ion-exchange resin complex, gelling agents, anionic polymer(s), and crosslinker(s) as understood from the teachings of Kumar and Guar with an amount of water ranging from about 20% to about 80%, i.e., in a ratio of from about 5:1 powder to water to about 1:5 powder to water, with a reasonable expectation of success. The skilled artisan would have optimized the amount of water to achieve a desired drug concentration in the suspension convenient for administration depending on the nature of the drug and the subject to be treated, e.g., age, weight, condition, with a reasonable expectation of success.
Accordingly, the subject matter of claims 1-2, 4-9, and 11-17 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1-9 and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-19 of US 16955377 in view of Kumar, WO 2016087952 A1 (cited previously), Chen, US 20160128981 A1, Patil, Digest Journal of Nanomaterials and Biostructures, 5, 1, 2010, and Lee, US 20130142846 A1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the reference application teach a powder composition which forms a gastroretentive raft comprising a drug that does not include a gamma hydroxy butyrate (claim 1). Compositions further comprise at least one drug, drug-ion exchange resin complex or mixture thereof, gas generating agent (claims 2-5). Compositions further comprise at least one crosslinkable polysaccharide, at least one crosslinking agent, and at least one gas generating agent (claim 13). Polysaccharide may be a galactomannan selected from guar gum, fenugreek gum, or locust bean gum; crosslinking agents may be borax, glutaraldehyde and/or zirconium (claim 14). Gas generating agents include carbonates or bicarbonates of alkali or alkaline earth metals, sulfite or combinations thereof, e.g., potassium carbonate, potassium bicarbonate, sodium carbonate sodium bicarbonate, calcium carbonate, sodium glycine carbonate, magnesium carbonate, aluminum carbonate (claims 17-18). 
The claims of the reference application do not expressly teach the composition including an anionic polymer. However, Kumar’s compositions include anionic polymers, e.g., alginate/xanthan, and crosslinking agents, e.g., calcium carbonate (Kumar, e.g., example 1, pp. 19-20) this appears to be a composition capable of forming an interpenetrating network (IPN forming blend) as claimed because the anionic polymers are capable of crosslinking, e.g., ionic crosslinking, with the crosslinking agent, e.g., calcium ions in the presence of other gelling polymers.
The claims of the reference application do not expressly teach the composition including a crosslinker which is a pH dependent crosslinker or a second polymer which is at least partially crosslinked with sodium alginate. However, this defect is cured by the teachings of Chen and Patil enumerated above. 
The claims of the reference application do not expressly teach the combinations found in instant claim 2. However, combinations claimed would have been prima facie obvious before the effective filing date of the presently claimed invention based on the teachings of Kumar, Chen an Patil. Kumar teaches compositions including gelling polymer combinations - containing, e.g., guar, locust been gum, at least one anionic polymer such as alginate or pectin, and crosslinking agents, e.g., divalent or trivalent metal ions - effective to prepare rafts of higher strength. Consequently, compositions comprising a combination of two anionic polymers with one crosslinking agent or two crosslinking agents would have been obvious since this would have predictably resulted in a raft with higher strength based on the teachings of Kumar. This is a combination of known, equivalent, anionic polymers and crosslinking agents where each was known and suggested for improving gel strength through ionotropic gelation. 
Similarly, compositions comprising additional gelling agents (galactomannan) would have been obvious since Kumar teaches compositions including gelling agents, e.g., guar, locust been gum, and mixtures of gelling agents. This is a combination of known gelling agents suggested in Kumar as useful together to arrive at a composition effective for gastroretention. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a composition as claimed by the reference application by including an anionic polymer, at least one non-ionic polymer and at least two crosslinking agents since Kumar suggests floating compositions containing gelling agents including starch and/or cellulosic polymers, e.g., hydroxyethylcellulose (Kumar, e.g., pg. 14:22-33 and claim 10) in combination with other gelling agents such as guar may be modified with alginate (anionic polymer) and crosslinking agents for improved raft strength. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a composition suggested by the claims of the reference application and Kumar by applying the teachings of Chen and Patil to improve the strength and integrity of the system in the same way with a reasonable expectation of success. Since Chen and Patil teach combinations of anionic polymer and a second polymer which has positive charges in the stomach environment in similar compositions are effective for gelling anionic polymers such as alginate like the trivalent or bivalent metal crosslinkers suggested in Kumar. This modification may be viewed as a combination of crosslinking agents where each was known and useful for gelation of alginate with a reasonable expectation of successfully arriving at a gastroretentive dosage form. Alternatively, this may be viewed as a substation of crosslinking agents where each was known and used for gelation of anionic polymer such as alginate in similar dosage forms with a reasonable expectation of success. Since the dosage forms of Kumar may contain a variety of polymers and combinations of polymers the skilled artisan would have had a reasonable expectation of success in making this modification.
The claims of the reference application in combination with the teachings of Kumar, Chen, and Patil do not expressly teach the ratio of powder with water as recited in claim 17. However, this defect is cured by the teachings of Lee. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to prepare a suspension formulation using a gastroretentive composition comprising a drug, gelling agents, anionic polymer(s), and crosslinker(s) as understood from the combined teachings of the claims of the reference application, Kumar, Chen, and Patil with an amount of water ranging from about 20% to about 80%, i.e., in a ratio of from about 5:1 powder to water to about 1:5 powder to water, with a reasonable expectation of success. The skilled artisan would have optimized the amount of water to achieve a desired drug concentration in the suspension convenient for administration depending on the nature of the drug and the subject to be treated, e.g., age, weight, condition, with a reasonable expectation of success.
Accordingly, the subject matter of claims 1-9 and 11-17 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Response to Arguments
Applicant has argued Kumar does not expressly teach a composition including an anionic polymer. Applicant has argued Kumar does not teach galactomannans. Applicant has argued the rejection is based on hindsight. Applicant has argued Kumar does not teach polymers useful for the formation of inter-penetrating networks. Applicant has argued the additional teachings of Chen, Patil and Lee do not cure this deficiency. 
This argument is unpersuasive. Claims 1, 3, and 17 do not require an anionic polymer and a galactomannan since the claims recite “(i) at least two polymers comprising at least one IPN forming anionic polymer and/or at least one IPN forming galactomannan”. This reads on an anionic IPN forming polymer or a galactomannan IPN forming polymer in combination with any other polymer. This limitation reads on Kumar’s exemplified composition containing sodium alginate (at least one IPN forming anionic polymer) and pregelatinized starch. Kumar exemplifies compositions comprising anionic polymers, e.g., Example 1 containing alginate: Since Kumar’s compositions include anionic polymers, e.g., alginate/xanthan, and crosslinking agents, e.g., calcium carbonate (Kumar, e.g., example 1, pp. 19-20) this appears to be a composition capable of forming an interpenetrating network (IPN forming blend) as claimed because the anionic polymer, i.e., sodium alginate is capable of crosslinking, e.g., ionic crosslinking, with the crosslinking agent, e.g., calcium ions in the presence of other gelling polymers. 
Chen teaches gastroretentive dosage forms (Chen, e.g., 0168, example 4). Dosage forms comprise positively charged polymers in combination with anionic polymers (Chen, e.g., 0011), which combination is effective to form an interpenetrating network in water, e.g., alginate and chitosan (Chen, e.g., 0166 and 0171). Chitosan is a polymer which bears a cationic charge at the pH of the stomach (Chen, e.g., 0168-0169). This reads on the “crosslinker” of the claimed invention and is a pH dependent crosslinking agent as recited in claims 2. In this instance the cationic polymer is the crosslinking agent like, e.g., the divalent, or trivalent metal salts in the compositions of Kumar, with respect to the gel forming agent which exhibits ionotropic gelation with the anionic polymer, e.g., alginate, pectin. Use of an interpenetrating network enables controlled release over the time frame of 8-24 hours which is the time frame reported in Kumar (Kumar, e.g., pg. 7:4-11). As explained in Patil, ionotropic gelation, e.g., divalent cations, and polyelectrolyte complexation, e.g., polycationic polymers, were each known crosslinking techniques for preparing gels with anionic polymers in the context of drug delivery (Patil, entire document, e.g., Abstract). 

Applicant has argued the instant application does not describe cationic polymers as crosslinking agents. Applicant has argued the rejection improperly relies on the equivalence between divalent and trivalent metal ions and cationic polymers as crosslinking agents. Applicant has argued Patil does not teach galactomannans. 
This argument is unpersuasive. Patil is relied upon for teaching the equivalence between divalent or trivalent cations: ionotropic gelation (Kumar), e.g., divalent cations, and polyelectrolyte complexation (Chen), e.g., polycationic polymers, were each known crosslinking techniques for preparing gels with anionic polymers (Kumar) in the context of drug delivery (Patil, entire document, e.g., Abstract). Chen teaches an interpenetrating network comprising sodium alginate crosslinked with the pH dependent crosslinker chitosan. Kumar teaches an interpenetrating network, gastroretentive dosage form comprising sodium alginate crosslinked with divalent cations. 
While it is acknowledged that Kumar does not teach the genus galactomannans, Kumar does teach two species of galactomannans in a finite list of gel forming agents including the pregelatinized starch of Kumar’s example 1. Since Kumar exemplifies compositions comprising gelling agents and Kumar teaches compositions comprising combinations of gelling agents, the skilled artisan would have understood Kumar as teaching exemplified compositions modified with any of the gelling agents named including guar gum (IPN forming galactomannan) and/or locust bean gum (IPN forming galactomannan). See Kumar, e.g., pg. 14:22-33 and claim 10.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615            


/SUSAN T TRAN/Primary Examiner, Art Unit 1615